DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 11-14-22 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-14-22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “14” (see Figure 1) has been used in the specification to designate both “a column” (see paragraph 39) and “a volume” (see paragraph 39). 
Reference character “16” (see Figure 1) has been used in the specification to designate both a “tank” (see paragraph 42) and a “column” (see paragraph 43).
Reference character “30” (see Figure 1) has been used in the specification to designate a “controller” (see paragraph 43) and a “top portion” (see paragraph 41).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Figure 3, the word “Perfluoroocante” is misspelled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Replacement drawings (Figures 1-25) were received on 1/25/22. Figure 14, 15, and 16 have not entered because Figures 14, 15, and 16 contain new matter. Specifically, correction of the following is necessary to obtain entry upon resubmission.
The axis - “throughput, days” - in Figure 14 has shifted such that the data points in the Replacement Figure 14 do not align with the ppt PFBS as shown in the original Figure 14.
The axis - “Bed Volumes” - in Figure 15 has shifted such that the data points in the Replacement Figure 15 do not align with the ppt PFHxS as shown in the original Figure 15.
The axis - “Bed Volumes” - in Figure 16 has shifted such that the data points in the Replacement Figure 16 do not align with the ppt PFOS as shown in the original Figure 16.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
It is noted that applicant uses the phrase: “The present disclosure relates to” in the abstract.
Correction is required. See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
The specification includes references made to “PFAS” and “PFSA” which are considered inconsistent terminology – as it is uncertain whether both are intended to refer to perfluoroalkyl and/or polyfluoroalkyl (see the requirement of 37 CFR 1.71(a) for “full, clear, concise, and exact terms”).
Appropriate correction is required.

Claim Objections
Claim 5 objected to because of the following informalities:
Regarding Claim 5:
Claim 5 includes objections and it is suggested that applicant amend the claim to read as follows: The process of claim 1, wherein the step of providing [an] the ion exchange system [comprising] comprises the [a] column defining the [an] internal volume, and the [a] bed of dimethylethanolamine resin disposed in the internal volume comprises providing [an] the ion exchange system comprising a bed of dimethylethanolamine resin beads. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 USC 102(a)(1)/(a)(2) as being anticipated by Hintzer et al. (WO 2017/151935 A1).
	Claim 1: Regarding the limitation: A process for removing perfluoroalkyl and/or polyfluoroalkyl substances from a fluid, Hintzer et al. (Hintzer hereafter) discloses an apparatus and method for removing per-fluorinated alkanoic acid and fluorinated alkoxy acids, such as PFOA and PFOS from a solution (see Abstract). Hintzer discloses removing per-fluorinated alkanoic acid and fluorinated alkoxy acid by contacting the solution (a fluid) with an anion exchange resin to produce an anion exchange resin having per-fluorinated alkanoic acid adsorbed thereto. The per-fluorinated alkanoic acid may be selected from a per-fluorinated alkyl carboxylic acid and a per-fluorinated alkyl sulfonic acid (process for removing perfluoroalkyl and/or polyfluoroalkyl substances) (see page 2, lines 1-24; page 3, line 11 through page 4, line 16).
Regarding the limitation: providing an ion exchange system comprising a column defining an internal volume, and a bed of dimethylethanolamine resin disposed in the internal volume, introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin, Hintzer discloses anion exchange resins include strong basic resins containing styrene-divinyl benzene copolymer with dimethylethanolamine (see page 6, lines 25-34). The anion exchange resin may be a fixed resin bed (bed of dimethylethanolamine resin) which covers column technology in which the resin rests in the column and removal of the substance occurs through the chromatographic process (a column necessarily defining an internal volume) (see page 8, lines 8-12). Hintzer discloses that the dimension of the anion exchange resin column (volume of the column) is adapted to the concentration of the per-fluorinated alkanoic acid and fluorinated alkoxy acid and the throughput of the solution (see page 8, lines 13-15). Hintzer discloses the anion exchange resin may be packed into the column and the solution added to the column allowing it to flow over the anion exchange resin – as by gravity flow (see page 7, lines 8-11). Accordingly, Hintzer discloses a system and method for removing per-fluorinated alkanoic acid and fluorinated alkoxy acids, such as PFOA and PFOS, by contacting the fluid containing the per-fluorinated alkanoic acid and fluorinated alkoxy acids with the bed of dimethylethanolamine resin within the internal volume of the column.
Claim 2: Regarding the limitation: The process of claim 1, wherein introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin, the above discussion of Hintzer applies herein.
Regarding the limitation: comprises introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin for a length of time sufficient to cause the perfluoroalkyl and/or polyfluoroalkyl substances to become deposited on the dimethylethanolamine resin, Hintzer discloses contacting the solution with the anion exchange resin for a time sufficient to reduce the level of per-fluorinated alkanoic acid to a desired level (contacting the dimethylethanolamine resin with the solution for a length of time sufficient to cause the perfluoroalkyl and/or polyfluoroalkyl substances to become deposited on the dimethylethanolamine resin) (see page 8, lines 32-34).
Claim 3: Regarding the limitation: The process of claim 2, wherein introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin for a length of time sufficient to cause the perfluoroalkyl and/or polyfluoroalkyl substances to become deposited on the dimethylethanolamine resin, the above discussion of Hintzer applies herein.
Regarding the limitation: comprises controlling a flow of fluid through the column, Hintzer discloses the anion exchange resin may be packed into a column and the solution added to the column allowing it to flow over the anion exchange resin – as by gravity flow (see page 7, lines 8-17). The flow rate may be increased by extending the fresh eluent filled column above the top of the stationary phase or decreased by controls. Faster flow rates may be achieved by using a pump or compressed gas to push the solution through the column (controlling a flow through the column) (see page 7, lines 8-17).
Claim 4: Regarding the limitation: The process of claim 1, wherein introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin, the above discussion of Hintzer applies herein.
Regarding the limitation: comprises introducing the fluid into the column so that the fluid passes through the bed of the dimethylethanolamine resin, Hintzer discloses the anion exchange resin may be packed into the column and the solution added to the column allowing it to flow over the anion exchange resin – as by gravity flow (introducing the fluid into the column so that fluid passes through the bed of resin) (see page 7, lines 8-17).
Claim 5: Regarding the limitation: The process of claim 1, wherein providing an ion exchange system comprising a column defining an internal volume, and a bed of dimethylethanolamine resin deposited in the internal volume, the above discussion of Hintzer applies herein.
Regarding the limitation: comprises providing an ion exchange system comprising a bed of dimethylethanolamine resin beads, the anion exchange resin employed may have a gaussian distribution of bead sizes (ion exchange system comprising a bed of dimethylethanolamine resin beads) (see page 6, lines 35-37). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Aida (US Publication Number: 2015/0307434) in view of Hintzer et al. (WO 2017/151935 A1).
Claim 1: Regarding the limitation: A process for removing perfluoroalkyl and/or polyfluoroalkyl substances from a fluid comprising, Aida teaches a method for recovering an anionic fluorinated emulsifier from a liquid using an ion exchange resin (see Abstract; paragraphs 15-26). The fluorinated emulsifier may be a fluorinated carboxylic acid – which may include perfluorooctanoic acid and perfluorooctane sulfonic acid (process for removing perfluoroalkyl and/or polyfluoroalkyl substances from a fluid) (see paragraphs 29-34). 
Regarding the limitation: providing an ion exchange system comprising a column defining an internal volume, and a bed of dimethylethanolamine resin disposed in the internal volume, introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin, Aida discloses a strongly basic ion exchange resin (see paragraph 35) - which may be one having a quaternary ammonium group such as triethylammonium or dimethylethanolammonium introduced as an ion exchange group to a resin matrix (see paragraph 36-37). Aida discloses a styrene/divinylbenzene crosslinked resin as an example of resin matrix (see paragraphs 37). Aida discloses the flow path of the liquid to be treated is less likely to be clogged when the liquid containing the anionic fluorinated emulsifier is permitted to flow through a column packed with the basic ion exchange resin to carry out the operation to let the anionic fluorinated emulsifier be adsorbed (exchange system - bed of resin disposed in the internal volume of a column) (see paragraphs 39 and 49). Aida teaches the anionic fluorinated emulsifier adsorbed on the resin is obtained by contacting the liquid to be treated containing the anionic fluorinated emulsifier to the basic ion exchange resin such that the fluorinated emulsifier in the liquid is adsorbed to the basic ion exchange resin (introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin) (see paragraph 41).
While Aida discloses, as set forth above, dimethylethanolammonium, tertiary ammonium ions, and triethylammonium and amine groups for the resin matrix, Aida does not specifically recite dimethylethanolamine exchange groups.
The above discussion of Hintzer applies herein. Hintzer also discloses anion exchange resins that include strong basic resins containing styrene-divinyl benzene copolymer with dimethylethanolamine. Hintzer discloses that Type 2 basic ion exchange resins are more efficiently regenerated and have better operating capacity (see page 6, lines 25-34).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Aida a basic resin matrix including dimethylethanolamine as the functional group for the resin matrix because Hintzer teaches that use of a resin matrix including dimethylethanolamine is more efficiently regenerated and has a better operating capacity. 
Claim 2: Regarding the limitation: The process of claim 1, wherein introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin, the above discussion of Aida, modified, applies herein.
	Regarding the limitation: comprises introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin for a length of time sufficient to cause the perfluoroalkyl and/or polyfluoroalkyl substances to become deposited on the dimethylethanolamine resin, Aida teaches the contact time is not particularly limited and may suitably be selected. Note that Aida teaches the flow path of the liquid to be treated is less likely to be clogged when the liquid containing the anionic fluorinated emulsifier is permitted to flow through the column packed with the basic ion exchange resin to carry out the operation to let the anionic fluorinated emulsifier be adsorbed (exchange system - bed of resin disposed in the internal volume of a column) (see paragraphs 39 and 49). Accordingly, Aida teaches introducing the fluid into the column so that the fluid contacts the resin for a length of time sufficient to cause the anionic fluorinated emulsifier to become deposited on the resin. As such, Aida, modified, teaches a length of time sufficient to cause the perfluoroalkyl and/or polyfluoroalkyl substances to become deposited on the dimethylethanolamine resin.
Claim 3: Regarding the limitation: The process of claim 2, wherein introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin for a length of time sufficient to cause the perfluoroalkyl and/or polyfluoroalkyl substances to become deposited on the dimethylethanolamine resin, the above discussion of Aida, modified, applies herein.
Regarding the limitation: comprises controlling a flow of fluid through the column, Aida teaches the contact time is not particularly limited and may suitably be selected. Accordingly, Aida teaches that the contact time of the flow of anionic fluorinated emulsifier (perfluoroalkyl and/or polyfluoroalkyl substances) with the resin may be selected (controlled). Also, Aida teaches that prior to contacting the liquid to be treated to the basic ion exchange resin the liquid to be treated may be filtered to remove floating solids to prevent clogging of the basic ion exchange resin (taking measures to control the flow of fluid through the resin column) (see paragraphs 49-50).
Claim 4: Regarding the limitation: The process of claim 1, wherein introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin, the above discussion of Aida, modified, applies herein.
	Regarding the limitation: comprises introducing the fluid into the column so that the fluid passes through the bed of the dimethylethanolamine resin, Aida, modified, teaches the anionic fluorinated emulsifier adsorbed on the resin is obtained by contacting the liquid to be treated containing the anionic fluorinated emulsifier to the basic ion exchange resin such that the fluorinated emulsifier in the liquid is adsorbed to the basic ion exchange resin (introducing the fluid into the column so that the fluid contacts the dimethylethanolamine resin and passes through the resin column bed) (see paragraph 41).
Claim 5: Regarding the limitation: The process of claim 1, wherein providing an ion exchange system comprising a column defining an internal volume, and a bed of dimethylethanolamine resin deposited in the internal volume, the above discussion of Aida, modified, applies herein.
	Regarding the limitation: comprises providing an ion exchange system comprising a bed of dimethylethanolamine resin beads, Aida does not specifically recite dimethylethanolamine resin beads. However, Aida teaches the type of basic ion exchange resin may be porous particles (beads) having an average particle size of 0.1 mm to 5 mm (see paragraph 39). Aida does not specifically disclose the term “bead” as the shape of the resin.
However, like Aida (paragraph 37), Hintzer (see page 6, lines 35-37) also discloses using anion exchange resins that include strong basic matrix resins containing styrene-divinyl benzene copolymer. Hintzer teaches the resin matrix for the anion exchange resin employed may have a gaussian distribution of bead sizes (ion exchange system comprising a bed of dimethylethanolamine resin beads) (see page 6, lines 35-37). Additionally, Aida (paragraph 39) and Hintzer (page 6, lines 25-34) disclose using the same commercial products – such as: Lewatit (manufactured by Lanxess), Purolite (manufactured by Purolite).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have used a resin matrix having the shape of a bead in Aida because both Aida and Hintzer disclose using the same commercially provided matrix copolymer resins having amine-based groups where Hintzer recites using ion exchange resin beads.

Prior Art of Record
The following prior art made of record but not relied upon is considered pertinent to applicant’s invention: Jones (US Publication Number: 2008/0132623) teaches using dimethylethanolamine ion exchange resin for reducing fluoropolymers; Teters (US Publication Number: 2007/0282055) teaches using dimethylethanolamine ion exchange resin for reducing fluoropolymers; and Noelke (US Publication Number: 20060175261) teaches using dimethylethanolamine ion exchange resin for reducing fluoropolymers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski, can be reached on (571) 270-3960. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        
	
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773